DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 1 reference character 100, Figure 2A reference characters 230 and 232, Figure 3 reference character 331, Figure 6 reference characters 622 and 626, and Figure 11 reference character 1100. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term BLUETOOTH in paragraphs 0046, 0068, and 0117, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 0044 recited as, “www.MC10inc.com”. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 are also rejected under 35 U.S.C. 112(b) as they depend on claim 2 and incorporate the indefinite subject matter of the claim therein. 
Claims 10, 14, and 16 recite the limitation "the digital processor" in lines 6, 3, and 3, respectively. There is insufficient antecedent basis for this limitation in the claim. It is unclear which processor this is referring to as claim 10 recites “a processor” in line 3. 
Claims 11-20 are also rejected under 35 U.S.C. 112(b) as they all depend on either claims 10-12, claim 16, or claim 19, and incorporate the indefinite subject matter of the claims therein. 
Claim 13 contains indefinite subject matter as, “the at least one off the body sensor” in lines 1-2, is not a required element of claim 12 as it is listed as one option for “the at least one sensor”. It is unclear if an off the body sensor is a required element of claim 13. 
Claim 14 recites the limitation "the at least two cameras" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Note: Even if this claim depended from claim 13, “the at least two cameras” is an optional limitation in claim 13 and would need to be recited as a required element of the system before being further limited in claim 14. 
Claim 19 recites the limitation “output device” in lines 1-2, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is noted that Applicant discloses display 330 in the specification and describes that it illustrates at least part of overall motion, flexibility and/or strength envelope. Display 330 also allows the user to view certain types of motion, flexibility and/or strength and can show an individual’s flexibility and strength range. However, Applicant does not explain if display 330 is also the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 further limits the motions performed by an individual, however the claim depends upon a system claim and it fails to further limit the system of claim 19. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more.

 This judicial exception is not integrated into a practical application. The step of “processing” is not recited as being carried out on a computer or processor, but even if it was, it would amount to no more than mere instructions to implement the abstract idea on a computer which is not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(f). The step of “processing” also does not amount to significantly more as instructions to apply the abstract idea on a computer is not an inventive concept. See MPEP 2106.05(f). The additional limitation in claim 1 of, “capturing force, movement, and position data of the individual” does not integrate the judicial exception into a practical application as this represents insignificant extra-solution activity of data gathering. See MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation of “capturing force, movement and position data of the individual” is well-understood, routine, and conventional (WURC) within the art as disclosed in Miller, Jr. (US 6192883 B1), “Sensor 135 may comprise a detector and signal generator, such as a pressure actuated switch, proximity switch, radio control motion sensor, etc., all of the type well known in the art for use in connection with detection and reporting motion” (Column 5 lines 10-14).  
In addition, it is necessary to determine whether the additional elements when considered in combination, amount to significantly more than just the abstract idea. The limitations of claim 1 when 
Claims 2-6 and 8-9 are rejected under 35 U.S.C. 101 because they do not add limitations that integrate the judicial exception into a practical application and do not amount to significantly more. 
Claims 2-5 further limit the sensor used for data gathering and thus are insignificant extra-solution activity which do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Claims 2-5 do not amount to significantly more as capturing data from two sensors over time that are implanted within the individual which can be a number of different motion sensors such as strain gauges, or accelerometers, are WURC in the art as disclosed by Miyashita (US 20070272599 A1), “the movement sensor 6 may be a well-known strain gauge, accelerometer…” (Paragraph 0165) and Sano (US 20110267042 A1), “motion sensor 22…For example, conventionally well-known strain gauge and acceleration sensor may be used” (Paragraph 0082). 
Claim 6 recites limitations that are also a mental process as it would be reasonable to view the images captured by the one or more cameras and analyze the force, movement and position data mentally. Additionally, cameras used for capturing these types of data are WURC in the art as disclosed by Whiteside (US 20030153978 A1), which discloses an imaging system for measuring the kinematics of human joints, “Examples of algorithms that determine the position and orientation of targets 9 with respect to the camera 11 are well known in other applications” (Paragraph 0046). 
Claims 8-9 further recite mental processes of comparing a currently determined motion, flexibility and/or strength envelope of the individual to a previously determined or expected envelope. This step could be reasonably performed by the human mind by simply observing the motion, flexibility and/or strength envelopes of the individual to identify changes between them and thus does not integrate the judicial exception into a practical application and is not significantly more. 

This judicial exception is not integrated into a practical application. The step of “processing” is not recited as being carried out on a computer or processor, but even if it was, it would amount to no more than mere instructions to implement the abstract idea on a computer which is not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(f). The step of “processing” also does not amount to significantly more as instructions to apply the abstract idea on a computer is not an inventive concept. See MPEP 2106.05(f). The additional limitation in claim 10 of, “a flexibility server…adapted to receive force, movement, and position data of the individual” does not integrate the judicial exception into a practical application and does not amount to significantly more as this limitation amounts to a recitation of generic computer components. See MPEP 2106.05(f). The limitation of, “motion, flexibility, and/or strength analyzer…capable of processing the force….” amounts to mere instructions to apply the abstract idea on a computer which does not integrate the judicial exception into a practical application and is not significantly more as explained in MPEP 2106.05(f). 
In addition, it is necessary to determine whether the additional elements when considered in combination, amount to significantly more than just the abstract idea. The limitations of claim 10 when considered in combination, do not amount to significantly more as recitation of generic computer components and mere instructions to apply the abstract idea on a computer are not inventive concepts. 
Claims 11-17 and 19-20 are rejected under 35 U.S.C. 101 because they do not add limitations that integrate the judicial exception into a practical application and do not amount to significantly more.

Claim 14 recites limitations that are also a mental process as it would be reasonable to view the images captured by the one or more cameras and analyze the force, movement and position data mentally. This limitation does not integrate the judicial exception into a practical application because the cameras are used for data gathering which is an insignificant extra-solution activity as explained in MPEP 2106.05(g). Additionally, cameras used for capturing these types of data are WURC in the art as disclosed by Whiteside (US 20030153978 A1), which discloses an imaging system for measuring the kinematics of human joints, “Examples of algorithms that determine the position and orientation of targets 9 with respect to the camera 11 are well known in other applications” (Paragraph 0046).
Claims 15-17 recite limitations of data receiving, transmitting, or displaying, which constitute insignificant extra-solution activity and cannot integrate the judicial exception into a practical application and is not significantly more as explained in MPEP 2106.05(g).
Claim 16 recites, “interactively providing a view”, and as explained by Applicant on paragraphs 0051 and 0053 of the specification, is a form of displaying data that can be interacted with on a user interface by a touch screen or similar. As noted above, this amounts to insignificant extra-solution 
Claim 17 further recites, “comparing and displaying a difference…” the step of “comparing” is an abstract idea in the form of a mental process as it would be reasonable to view the overall motion, flexibility, and/or strength envelope and observe differences mentally or by hand. See MPEP 2106.04(a)(2) section III. 
Claim 18 recites limitations of displaying data related to a person’s force, size, weight, or movement which does not integrate the judicial exception into a practical application as displaying data is insignificant extra-solution activity and is a nominal or tangential addition to the claim as explained in MPEP 2106.05(g). Displaying data related to a person’s force, size, weight, or movement is WURC in the art as described by Barrus (US 5570301 A), which discloses a system for modeling and displaying the posture of an individual, “The secondary computer 56 can also estimate a user’s position by using a kinematic or dynamic model of the human body. Such models are known in the art.” (Column 7 lines 15-17). 
Claims 19-20 recite limitations that are additional abstract ideas in the form of mental processes. Prompting an individual to move through a range of suggested motions and limiting the motions to a person’s level of discomfort can readily be achieved by the human mind by simply instructing the person. Furthermore, providing the prompts on an output device does not integrate the mental process into a practical application as this represents instructions to apply the mental process on 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kacyvenski (US 20150019135 A1). 
Regarding claim 1, Kacyvenski teaches a method of evaluating the physical performance of an individual comprising the steps of:
Capturing force (Paragraph 0006), movement (Paragraph 0006) and position (Paragraph 0175) data of the individual
And processing the force, movement and position data (Paragraph 0006) to generate an overall motion, flexibility and/or strength envelope for the individual (Paragraphs 0040 and 0157) defining overall motion, flexibility and/or strength of the individual (Paragraph 0040). 
The processing and generating step is disclosed in Kacyvenski as tracking an individual’s muscle activity and/or motion during a period to assess quality of muscle activation and readiness (Paragraph 0157). 

Regarding claim 3, Kacyvenski teaches the method of claim 1, wherein the force, movement and position data is captured from one sensor configured with the individual over time (Paragraph 0141). 
Regarding claim 5, Kacyvenski discloses that the two sensors used in the motion measuring method can be an accelerometer and/or a gyroscope (Paragraph 0096). 
Regarding claim 8, Kacyvenski teaches the method of claim 1, the step of processing the force, movement and position data comprising comparing a currently determined overall motion, flexibility and/or strength envelope of the individual to a previously determined overall motion, flexibility and/or strength envelope of the individual to identify changes in motion, flexibility and/or strength of the individual (Paragraph 0157, Table 1 Page 20 “Fatigue Indicator”). This is taught in Kacyvenski by disclosing a metric of “fatigue indicator”, is achieved by analyzing data over a period of time to quantify decreases in quality of muscle response (Paragraph 0157). This is an example of comparing a currently determined motion, flexibility and/or strength envelope to identify changes in the individual. 
Regarding claim 9, Kacyvenski teaches the method of claim 1, the step of processing the force, movement and position data comprising comparing a currently determined overall motion, flexibility and/or strength envelope of the individual to an expected overall motion, flexibility and/or strength envelope (Paragraph 0157, Table 1 Page 20 “Fatigue Indicator”, Table 1 Page 21 “Pattern Matching Readiness to return to play”). This is taught in Kacyvenski by disclosing metrics of “fatigue indicator” and “Pattern Matching Readiness to return to play”, as “fatigue indicator” is achieved by analyzing data over a period of time to quantify decreases in quality of muscle response (Paragraph 0157), while “Pattern Matching Readiness to return to play” is achieved by calculating a baseline of user motion, based in part on acceleration data, to utilize as a point of comparison throughout physical rehabilitation (Table 1 Page 
Regarding claim 10, Kacyvenski teaches a system for assessing the physical characteristics of an individual comprising:
A flexibility server having memory (Paragraph 0006) and a processor (Paragraph 0006) and adapted to receive force (Paragraph 0006), movement (Paragraph 0006) and position (Paragraph 0175) data of the individual;
And a motion, flexibility and/or strength analyzer, implemented as machine readable instructions stored in the memory and executed by the digital processor (Paragraph 0006) capable of:
Processing the force, movement and position data (Paragraph 0006) to generate an overall motion, flexibility and/or strength envelope for the individual (Paragraphs 0040 and 0157) defining overall motion, flexibility and/or strength of the individual (Paragraph 0040). 
The processing and generating step is disclosed in Kacyvenski as tracking an individual’s muscle activity and/or motion during a period to assess quality of muscle activation and readiness (Paragraph 0157). 
Regarding claim 11, Kacyvenski teaches the system of claim 10, further comprising at least one sensor configured for sensing and generating the force, movement and position data (Paragraph 0006). 
Regarding claim 12, Kacyvenski teaches the system of claim 11, the at least one sensor comprising wearable sensors that attach to the individual’s body to sense the force, movement and position data (Paragraph 0021). 
Regarding claim 15, Kacyvenski teaches the system of claim 11 further comprising a relay device for receiving the force, movement and position data from the at least one sensor and for sending the force, movement and position data to the flexibility analyzer (Paragraph 0086). 

Regarding claim 17, Kacyvenski teaches the system of claim 16, the envelope display generator further capable of comparing and displaying a difference between the overall motion, flexibility and/or strength envelope and a recorded motion, flexibility and/or strength envelope (Paragraph 0258). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski in view of Bharmi (US 7462150 B1)
Kacyvenski teaches the two sensors of the method of claim 2 (Paragraph 0020) but fails to disclose the sensors being implanted within the individual.
Bharmi discloses a method of measuring body motion to determine if an individual is asleep, comprising an implantable activity sensor 200 which can be an accelerometer (Column 3 lines 32-33, Column 10 lines 48-49, Column 15 lines 8-9). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the motion sensor in Kacyvenski to incorporate the implantable sensors of Bharmi to evaluate motion more frequently as the individual would not need to interact with an external system (Bharmi, Column 3 lines 40-43).  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski in view of Breen (WO 2007121337 A2).
Regarding claim 6, Kacyvenski fails to teach the force, movement and position data is determined by analyzing imagery of the individual captured by one or more cameras. 
Breen discloses a method of measuring the motion of human joint structures in which force, movement and position data is determined by analyzing imagery of the individual captured by an image and measurement processing system 77 (Paragraph 0078). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the motion sensor of Kacyvenski to incorporate the image analysis of Breen to allow for more accurate diagnosis of an individual’s possible issues or pathologies related to the overall motion, flexibility, and/or strength envelope (Breen, Paragraph 0014).  

Note: Since claim 13 states, “one or both of a machine for sensing…and at least two cameras for sensing…” only one of those elements is a required element of the claim limitation.
Breen discloses a method of measuring the motion of human joint structures wherein the at least one off the body sensor comprises a machine for sensing the individual’s force, movement and position (Paragraph 0078). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the motion sensor of Kacyvenski to incorporate the image analyzer as an off the body sensor as taught by Breen to quantify body motion using visual landmarks to help the individual consistently reproduce motion and to standardize human body motion (Breen, Paragraph 0024).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski in view of Zohar (US 20080221487 A1).
Regarding claim 7, Kacyvenski fails to disclose the step of processing comprising manipulating a digital model of the individual based upon the force, movement and position data to determine and derive strength, movement and flexibility of at least one joint and/or muscle of the individual.
Zohar discloses a method of digitally representing anatomical structures comprising manipulating a digital model of the individual based upon the force, movement and position data to determine and derive strength, movement and flexibility of at least one joint and/or muscle of the individual (Paragraphs 0008 and 0026). 

Regarding claim 18, Kacyvenski teaches a body model implemented within the memory (Paragraph 0183) but fails to specifically teach it being operable to model one or more of force, size, weight, and movement of the individual.
Zohar discloses a system capable of modeling the human body based on one or more of force, size, weight, and movement of the individual (Paragraphs 0008 and 0061).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Kacyvenski to incorporate the body model of Zohar to represent the dynamics and structure of the individual’s body (Zohar, Paragraph 0002). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski in view of Breen and Brunner (WO 2005001768 A1).
Kacyvenski fails to teach the system further comprising an image analyzer, implemented as machine readable instructions stored in the memory and executed by the digital processor, capable of processing images from the at least two cameras to determine the force, movement and position data.
Breen discloses a method of measuring the motion of human joint structures comprising an image measurement and processing system 77 implemented as machine readable instructions stored in the memory and executed by the digital processor, capable of processing images to determine the force, movement and position data (Paragraph 0078). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the motion sensor of Kacyvenski to incorporate the image analysis of Breen to allow for more accurate diagnosis of an individual’s possible issues or pathologies related to the overall motion, flexibility, and/or strength envelope (Breen, Paragraph 0014). 

Brunner discloses an automated system for measuring motion using two cameras (Paragraph 0046). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the motion sensor of Kacyvenski, as modified by Breen, to incorporate the two cameras of Brunner to allow for motion capturing from multiple positions and perspectives (Brunner, Paragraph 0035). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kacyvenski in view of French (US 20140142439 A1).
Regarding claim 19, Kacyvenski fails to teach the system further comprising an output device for prompting the individual to move at least part of the individual through a range of suggested or designated motions.
French discloses a cognitive function evaluator through motion detection that comprises a device that prompts the individual to move through a range of suggested or designated motions (Paragraph 0014, Claim 10). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Kacyvenski to incorporate the movement instructions of French to initiate movement from the individual to begin data capturing. 
Regarding claim 20, this claim does not further limit the system of claim 19 and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The system of Kacyvenski, as modified by French, is capable of being used so that motions are performed to the limit of acceptable discomfort or capability, therefore the claim limitations are met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ALEXANDER ANDERSON whose telephone number is (571)272-1372.  The examiner can normally be reached on Monday - Thursday from 10:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.A.A./Examiner, Art Unit 3791                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791